 
NEITHER THIS NOTE NOR THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS NOTE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”).  NEITHER THIS NOTE NOR THE SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION OF THIS NOTE MAY BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
NOTE OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT
REQUIRED.


No. _____
Issue Date: _____, 2010
 
STW RESOURCES HOLDING CORP.


FORM OF 12% CONVERTIBLE NOTE


FOR VALUE RECEIVED, STW RESOURCES HOLDING CORP., a Nevada corporation (the
“Company”), hereby promises to pay to the order of _______________________, or
its assigns (the “Holder”), without demand, the sum of ______________ Dollars
($_________), with interest accruing at the rate described below.


This Note has been entered into pursuant to the terms of a Subscription
Agreement among the Company and the holders of the Company Notes (as defined
below), dated _____ __, 2010 (the “Agreement”), and shall be governed by the
terms of such Agreement.  Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Agreement which together with the Note, will be referred to as the
“Transaction Documents”).


ARTICLE I
GENERAL PROVISIONS


1.1           Payments.  Interest payable on this Note shall accrue from the
Issue Date indicated above at a rate per annum (the “Interest Rate”) equal to
twelve percent (12%), subject to adjustment pursuant to Section 1.2 (the
“Interest”).  Interest shall be computed for actual days elapsed on the basis of
a 360 day year consisting of twelve 30-day months. The principal of this Note
(the “Principal”) and accrued but unpaid Interest thereon shall, unless earlier
converted, be payable in full on the date that shall be twelve (12) months after
the Issue Date (the “Maturity Date”).


Upon any conversion in part by the Holder in accordance with Article II, the
Holder and the Company shall in good faith recalculate the outstanding Principal
and the accrued but unpaid Interest payable with respect to the converted
portion.  Upon any full conversion by the Holder in accordance with Article II,
all of the payments of Principal due hereunder shall terminate and no further
due but unpaid Interest shall accrue. All payments shall be applied first to
Interest that has become due pursuant to this Note and remains unpaid and then
to the outstanding Principal of this Note.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2           Default Interest.   Upon the occurrence of an Event of Default (as
defined below), the unpaid Principal on this Note shall bear interest at the
rate of fifteen percent (15%) per annum (the “Default Rate”) until such amount
is paid in full. Nothing contained herein or in any document referred to herein
or delivered in connection herewith shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law.


1.3           Conversion Rights.  The conversion rights set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of
Default.  The Note shall be payable in full on the Maturity Date, except to the
extent previously converted into Common Stock of the Company (the “Common
Stock”) in accordance with Article II hereof.


1.4           Prepayment Option.  The Company may prepay in cash all or any
portion of the outstanding principal amount of this Note, without penalty, on
the 30th day following written notice to the Holder (the “Redemption Date”). The
Holder shall have the right to convert any outstanding principal or interest in
accordance with Article II hereof up until the Redemption Date.  If the Company
elects to redeem the Notes and the Notes are not converted prior to the
Redemption Date, the Company will be required to pay all remaining interest
payable on the Notes had the Notes remained outstanding until the Maturity Date.


ARTICLE II
CONVERSION RIGHTS


The Holder shall have the right to convert the Principal and accrued and unpaid
Interest due under this Note into shares of the Company’s Common Stock, as set
forth below.


2.1           Conversion into the Company’s Common Stock.


(a)           The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid Principal portion of this Note, and accrued
Interest on such portion, at the election of the Holder (the date of such
conversion being a “Conversion Date”) into fully paid and non-assessable shares
of Common Stock, as such stock exists on the date of this Note (such shares, the
“Conversion Shares”), or any shares of capital stock of the Company into which
such Common Stock shall hereafter be changed or reclassified, at the conversion
price as defined in Section 2.1(b) hereof (the “Conversion Price”), determined
as provided herein. Upon delivery to the Company of a completed Notice of
Conversion, a form of which is annexed hereto, Company shall issue and deliver
to the Holder within three (3) business days from the Conversion Date (such
third day being the “Delivery Date”) that number of Conversion Shares for the
portion of the Principal, along with accrued but unpaid Interest, converted in
accordance with the foregoing.  The number of shares of Common Stock to be
issued upon each conversion of this Note shall be determined by dividing that
portion of the Principal of the Note and accrued Interest to be converted, by
the Conversion Price. No fractional shares shall be issued for any payment of
Interest due under this Note.  As to any fraction of a share which Holder would
otherwise be entitled to upon such payment of Interest, the Company shall round
up to the next whole share.  Each conversion hereof shall constitute the
re-affirmation by the Holder that the representations and warranties contained
in the Subscription Agreement are true and correct in all material respects with
respect to the Holder as of the time of such conversion. Upon partial conversion
of this Note, a new Note containing the same date and provisions of this Note
shall, at the request of the Holder, be issued by the Company to the Holder for
the remaining Principal balance of this Note and Interest which shall not have
been paid.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Subject to adjustment as provided in Section 2.1(c) hereof, the
Conversion Price per share shall be equal to $0.25.


(c)           The Conversion Price and number and kind of shares of Common Stock
or other securities to be issued upon conversion as determined pursuant to
Section 2.1(a), shall be subject to adjustment from time to time upon the
happening of certain events while this Note remains outstanding, as follows:


(i)           Reorganization, Consolidation, Merger, etc.; Reclassification.  In
case at any time or from time to time, the Company shall effect any merger,
reorganization, restructuring, reverse stock split, consolidation, sale of all
or substantially all of the Company’s assets or any similar transaction or
related transactions (each such transaction, a “Fundamental Change”), then, in
each such case, as a condition to the consummation of such a transaction, proper
and adequate provision shall be made by the Company whereby the Holder of this
Note, on the conversion hereof, at any time after the consummation of such
Fundamental Change, shall receive, in lieu of the Conversion Shares issuable on
such conversion prior to such consummation or such effective date, the stock and
other securities and property (including cash) to which such Holder would have
been entitled upon such consummation of a Fundamental Change if such Holder had
so converted this Note, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 2.1(c)(iv).


If the Company at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes that may be issued or outstanding, this Note, as to the unpaid principal
portion thereof and accrued interest thereon, shall thereafter be deemed to
evidence the right to purchase an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Common Stock immediately prior to such reclassification or other change.


(ii)           Dissolution.  In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and other securities and property (including cash, where
applicable) receivable by the Holder of this Note after the effective date of
such dissolution pursuant to this Article to a bank or trust company (a
“Trustee”) as trustee for the Holder of this Note.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           Continuation of Terms. Upon any Fundamental Change or transfer
(and any dissolution following any transfer) referred to in this Article, this
Note shall continue in full force and effect and the terms hereof shall be
applicable to any other securities and property receivable on the conversion of
this Note after the consummation of such Fundamental Change or transfer or the
effective date of dissolution following any such transfer, as the case may be,
and shall be binding upon the issuer of any other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Note as provided in Section 2.1(c)(iv). In
the event this Note does not continue in full force and effect after the
consummation of the transaction described in this Article II, then only in such
event will the Company’s securities and property (including cash, where
applicable) receivable by the Holder of the Notes be delivered to the Trustee as
contemplated by Section 2.1(c)(ii).
 
(iv)           Extraordinary Events Regarding Common Stock. In the event that
the Company shall (a) issue additional shares of Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Conversion Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Conversion Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Conversion Price then in effect. The
Conversion Price, as so adjusted, shall be readjusted in the same manner upon
the happening of any successive event or events described in this Section
2.1(c)(iv). The number of Conversion Shares that the Holder of this Note shall
thereafter, on the conversion hereof as provided in Article II, be entitled to
receive shall be adjusted to a number determined by multiplying the number of
Conversion Shares that would otherwise (but for the provisions of this Section
2.1(c)(iv)) be issuable on such conversion by a fraction of which (a) the
numerator is the Conversion Price that would otherwise (but for the provisions
of this Section 2.1(c)(iv)) be in effect, and (b) the denominator is the
Conversion Price in effect on the date of such conversion.


(v)           Subsequent Equity Sales. If, at any time while this Note is
outstanding,  the Company sells or grants any option to purchase or sells or
grants any right to reprice, or otherwise disposes of or issues (or announces
any sale, grant or any option to purchase or other disposition), any Common
Stock or Common Stock Equivalents entitling any Person to acquire shares of
Common Stock at an effective price per share that is lower than the then
Conversion Price (such lower price, the “Base Conversion Price” and such
issuances, collectively, a “Dilutive Issuance”) (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Conversion Price, such issuance shall be deemed to have occurred for
less than the Conversion Price on such date of the Dilutive Issuance), then the
Conversion Price shall be reduced to equal the Base Conversion Price.  Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued.  Notwithstanding the foregoing, no adjustment in the Conversion
Price shall be made for shares of Common Stock issued, or warrants or options to
purchase shares Common Stock granted, in connection with any of the following:
(a) shares or options pursuant to an employee benefit plan, approved by the
Company’s board of directors, for directors, officers, employees, advisors or
consultants of the Company, (b) full or partial consideration in connection with
a strategic merger, consolidation or purchase of substantially all of the
securities or assets of a corporation or other entity, (c) shares issued for
commissions or other fees payable in connection with this Offering or any future
offering of the Company’s securities, (d) securities upon the exercise or
exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of such securities or (e) securities issued in connection with
a debt financing.
 
 
4

--------------------------------------------------------------------------------

 
 
(vi)           Effectiveness of Adjustment. An adjustment to the Conversion
Price shall become effective immediately after the payment date in the case of
each dividend or distribution and immediately after the effective date of each
other event which requires an adjustment.


(vii)           Notice of Adjustment. Upon the happening of any event requiring
an adjustment of the Conversion Price, the Company shall promptly give written
notice thereof to the Holder at the address appearing in the records of the
Company, stating the adjustments resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  Failure to give such notice to the Holder or any defect
therein shall not affect the legality or validity of the subject adjustment.


2.2           Reservation.  During the period the conversion right exists, the
Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock, solely for the purpose of providing for the conversion
of the Company Notes, such number of Conversion Shares as shall from time to
time equal the number of shares sufficient to permit the conversion of the
Company Notes in accordance with their respective terms.  The Company agrees
that all Conversion Shares issued upon due conversion of the Company Notes shall
be, at the time of delivery of the certificates for such Conversion Shares, duly
authorized, validly issued, fully paid and non-assessable shares of common stock
of the Company.


2.3           Fractional Shares.  No fractional shares shall be issued upon the
conversion of this Note.  As to any fraction of a share which Holder would
otherwise be entitled to upon such conversion, the Company shall round up to the
next whole share.


ARTICLE III
EVENTS OF DEFAULT


Each of the following events shall constitute a default by the Company under
this Note:
 
 
5

--------------------------------------------------------------------------------

 
 
3.1           Failure to Pay Principal.  The Company fails to pay any
installment of Principal or other sum due under this Note.


3.2           Receiver or Trustee.  The Company shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business; or such
a receiver or trustee shall otherwise be appointed.


3.3           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Company.


3.4           Failure to Deliver Conversion Shares.  The Company’s failure to
deliver Conversion Shares to the Holder pursuant to conversion of this Note.


3.5           Cure Period.  In each instance in Section 3.1 through 3.4 above,
the Company shall be given prompt notice of such default by the Holder and shall
have thirty (30) days from the date of receipt of such notice to remedy and cure
such default.  If, after such thirty (30) day period, the default has not been
remedied or cured, then such default will give rise to an “Event of Default”
under this Article III.


3.7           Remedies upon an Event of Default.  Upon the occurrence of an
Event of Default described under Section 3.1 through 3.4 above, at the option of
the Holder hereof, either: (a) the Note shall continue to accrue interest at the
Default Rate until such Event of Default has been remedied; or (b) all sums of
Principal and Interest then remaining unpaid under this Note and all other
amounts payable hereunder shall become immediately due and payable upon demand.
 
(b)           The Holder shall be entitled to recover from the Company all
reasonable and documented expenses, attorneys’ fees and costs incurred therein
or in the enforcement or collection of any judgment or award arising from such
Event of Default.
 
ARTICLE IV
MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


4.2           Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Subscription
Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
4.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented. The Company may from time to time supplement or amend this Note
without the approval of any Company Notes (as defined below) in order to cure
any ambiguity or to be correct or supplement any provision contained herein
which may be defective or inconsistent with any other provision, or to make any
other provisions in regard to matters or questions herein arising hereunder
which the Company may deem necessary or desirable and which shall not materially
adversely affect the interest of the Holder. This Note is one of a series of
Notes of like tenor issued by the Company pursuant to the Transaction Documents
(collectively, the “Company Notes”).  Any term of this Note may be amended or
waived upon the written consent of the Company and the holders of Company Notes
representing over 50% of the Conversion Shares then subject to all outstanding
Company Notes (the “Majority Holders”); provided, that (x) any such amendment or
waiver must apply to all Company Notes; and (y) the Maturity Date may not be
amended and the right to convert this Note may not be waived in any manner
adverse to the Holder, without the written consent of the Holder.


4.4           Assignability.  This Note shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.


4.5           Governing Law, Consent to Jurisdiction.  This Note shall be
governed by and construed in accordance with the laws of the State of New
York.  Any action brought by either party against the other concerning this Note
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York.  Both parties agree to submit to the
jurisdiction of such courts.  The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs.


4.6           Severability.  If any provision of this Note is invalid, illegal
or unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.


4.7           No Rights as Stockholder.  Prior to the conversion of this Note,
the Holder shall not have or exercise any rights as a stockholder of the Company
by virtue of its ownership of this Note.


4.8           Compliance with Securities Laws. The Holder of this Note, by
acceptance hereof, acknowledges that this Note and the Conversion Shares to be
issued upon conversion hereof are being acquired solely for the Holder's own
account and not as a nominee for any other party, and for investment, and that
the Holder will not offer, sell or otherwise dispose this Note or any Conversion
Shares to be issued upon conversion hereof except pursuant to an effective
registration statement, or an exemption from registration, under the Securities
Act and any applicable state securities laws.


4.9           Entire Agreement.  This Note, the Warrant, the Subscription
Agreement and any other transaction documents (including all schedules and
exhibits thereto) constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein.  This Note, the Subscription Agreement and the Warrant
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
4.10           Section Headings.  The section headings in this Note are for the
convenience of the Company and the Holder and in no way alter, modify, amend,
limit or restrict the provisions hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed, as of
the date first written above.



 
STW RESOURCES HOLDING CORP.
     
By:
     
Name:
   
Title:

 
 
9

--------------------------------------------------------------------------------

 

NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)


The undersigned hereby elects to convert $_________ of the Principal and accrued
Interest with respect to such Principal of the Note issued by STW RESOURCES
HOLDING CORP. on _________________, 20___ into shares of Common Stock of STW
RESOURCES HOLDING CORP. according to the conditions set forth in such Note, as
of the date written below.
 
Date of Conversion:
  
           
Conversion Price:
             
Common Stock To Be Delivered:
             
Signature:
             
Print Name:
             
Address:
                     


 
10

--------------------------------------------------------------------------------

 